United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2725
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Willie Earl Alexander

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                       for the District of Minnesota - St. Paul
                                   ____________

                            Submitted: January 14, 2013
                              Filed: March 15, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      While on supervised release as part of a federal sentence for conspiracy to
commit bank fraud, Willie Alexander sexually molested his girlfriend’s fourteen-year-
old daughter. Alexander pleaded guilty in state court to criminal sexual conduct in the
second degree and was sentenced to 60 months’ imprisonment. The district
court1found Alexander in violation of his release conditions and sentenced him to 36
months’ imprisonment to run consecutive to the state sentence. Alexander argues that
the district court’s imposition of a consecutive sentence was unreasonable.

      Under 18 U.S.C. § 3584, the district court has the discretion to order that a
revocation sentence be served concurrently or consecutively to a state court sentence
on the basis of the factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3584(b)
(sentencing court must consider § 3553(a) factors in determining whether to impose
consecutive sentence); United States v. Cotroneo, 89 F.3d 510, 512 (8th Cir. 1996)
(“The decision to impose a consecutive or concurrent sentence upon revocation of
supervised release is committed to the sound discretion of the district court.”).
Moreover, consecutive sentences are called for under the Guidelines policy
statements. See U.S.S.G. § 7B1.3(f) (term of imprisonment imposed upon revocation
of supervised release shall be ordered to be served consecutively to any sentence of
imprisonment defendant is serving).

        Alexander argues that the district court’s imposition of a consecutive sentence
is substantively unreasonable because it is greater than necessary to effectuate the
sentencing goals of § 3553(a). Specifically, he contends that the district court gave
insufficient weight to his argument that the sex offender treatment he would receive
in state prison would decrease his likelihood of reoffending. At sentencing, the
district court noted its long history with Alexander and expressed doubt that he would
be responsive to treatment. The district court also cited the serious nature of
Alexander’s supervised release violation and stated, “You’re one of the few people
that I feel that should be incarcerated for the safety of the community.” The district
court’s statements demonstrate that it gave significant weight to several of the factors
under § 3553(a). See 18 U.S.C. § 3553(a)(1) and (a)(2)(B), (C) (court shall consider


      1
        The Honorable Michael J. Davis, Chief Judge, United States District Court
for the District of Minnesota.

                                          -2-
defendant’s history and characteristics, need for sentence to deter defendant from
criminal conduct, and need for sentence to protect public from future crimes by
defendant). The district court was clearly aware of Alexander’s argument that the
treatment he would receive justified a lower sentence. Alexander’s disagreement with
the weight the district court gave his argument does not warrant reversal. See, e.g.,
United States v. Richart, 662 F.3d 1037, 1054 (8th Cir. 2011) (“Simply because the
district court weighed the relevant factors more heavily than Richart would prefer
does not mean the district court abused its discretion.”). The district court’s emphasis
on certain § 3553(a) factors falls within the “wide latitude” it has to “assign some
factors greater weight than others in determining an appropriate sentence[,]” United
States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009), and we find no abuse of
discretion in its decision to make Alexander’s sentence for violating supervised
release consecutive to his state court sentence.

      The sentence is affirmed.
                 _____________________________________




                                          -3-